MANNING, J.
This was an action by Armstrong & Co., against appellants, to recover of the statutory separate estate of Mrs. Nelms the amount of an account for goods sold, which were “articles of comfort and support for the household” of defendants, “suitable to the degree and condition in life of their family, and for which the said husband . would be responsible at common law.” The complaint then avers, that certain property, described therein, was of the statutory separate estate of the wife, when the goods were sold, and at the time of the bringing of the suit.
_ The only objection made to the judgment in favor of plaintiffs is founded on the verdict of the jury, who “find the issue in favor of the plaintiffs, and assess their damages at,” &c., “and find the folloioing separate estate to belong to Mary Nelms, to-wit,” &c., describing property specified in the complaint, The contention is, that the verdict does not support' the judgment, because the jury do not find that the property is of the statutory separate estate of Mary Nelms. But the verdict is in response to the complaint, and finds the issue in favor of plaintiffs; and an essential part of that issue, presented by the pleading, was that the property designated belonged to the statutory separate estate of Mrs. Nelms. A just construction of the verdict shows, that the jury found that the property in question was of her statutory separate estate.
Let the judgment be affirmed.